PER CURIAM:
Robert Edward Sills appeals the district court’s orders denying his motion under 18 U.S.C. § 3582(c)(2) (2000), seeking a reduction to his sentence based on an amendment to the Sentencing Guidelines, and denying his amended motion. We have reviewed the record and find no reversible error. Accordingly, we find the district court did not abuse its discretion in denying the motions. See United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (motion under § 3582(c) “is subject to the discretion of the district court”); United States v. Legree, 205 F.3d 724, 727 (4th Cir.2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.